United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
TOMAH VETERANS ADMINISTRATION
MEDICAL CENTER, Tomah, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1435
Issued: March 13, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2013 appellant filed a timely appeal from a May 17, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) regarding a schedule award. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than two percent permanent impairment of the
right lower extremity for which she received a schedule award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On September 25, 2009 appellant, then a 41-year-old psychiatric nursing assistant,
injured her right ankle while transferring a patient to the bathroom. OWCP accepted the claim
for right ankle sprain. It authorized a November 5, 2009 and March 17, 2010 right ankle
surgery. Appellant worked intermittently thereafter.2
Appellant was treated by Dr. Kevin J. Weber, a Board-certified orthopedist, from
November 5 to December 15, 2009, for a right ankle injury that occurred at work three years
prior which she reinjured on September 25, 2009. Dr. Weber performed an arthroscopy of the
right ankle with chondroplasty of the medial talus and partial synovectomy and diagnosed
chronic right ankle pain. A magnetic resonance imaging (MRI) scan of the right ankle revealed a
small tibiotalar and subtalar joint effusion with multiple ganglion cysts, mild synovitis of the
joints of the ankle and mid foot and scarring of the anterior syundesmotic ligament. Appellant
was also treated by Dr. Richard G. Rilling, a Board-certified orthopedist, who performed a
March 17, 2010 right ankle arthroscopy and debridement of scar tissue and right ankle
superficial and deep peroneal nerve decompression. Dr. Rilling diagnosed right ankle medial
tara dome osteochondritis dissecans (OCD) and right ankle superficial deep peroneal neuropathy.
On May 19, 2010 appellant filed a claim for a schedule award.3 She subsequently
submitted a December 15, 2010 report from Dr. Steven R. Kirkhorn, a Board-certified
physiatrist, who noted a history of injury and diagnosed chronic ankle pain and possible
instability of the right ankle. Appellant reported numbness up to her knees and ankles, periodic
falls, difficulty going up stairs and squatting and uses a cane for longer distances. Dr. Kirkhorn
noted findings of antalgic gait, pain on squatting, discoloration around the ankle with erythema,
no edema or effusion, and tenderness in the dorsum of the ankle. Reflexes were symmetrical and
strength and sensation were intact. Calf measures were 36 centimeters on the right and 38.5
centimeters on the right. Dorsiflexion was 15 degrees on the right and 20 degrees on the left,
plantar flexion was 25 degrees on the right and 40 degrees on the left, inversion was 25 degrees
on the right 25 degrees on the left, and eversion was 20 degrees on the right and 38 degrees on
the left. Dr. Kirkhorn noted that he could not provide an impairment rating until he reviewed her
x-rays and operative reports.
In a January 25, 2011 report, an OWCP medical adviser reviewed Dr. Kirkhorn’s reports
as well as the second opinion physician, Dr. Barron, and opined that appellant had subjective
complaints without examination findings. In accordance with the sixth edition of the American
2

On March 10, 2007 appellant tripped and bumped her right ankle on an intervaneous pole and OWCP accepted
right ankle sprain, claim number xxxxxx678. This claim is consolidated with the current claim before the Board.
3

OWCP subsequently referred appellant to Dr. Stephen Barron, a Board-certified orthopedist, for a second
opinion regarding the extent of her condition. In an August 3, 2010 report, Dr. Barron opined that appellant’s
subjective complaints were not consistent with any objective medical finding. He advised that appellant did not
have work restrictions from her 2007 to 2009 injuries. OWCP referred her to Dr. Gordon L. Clark, a Board-certified
orthopedic surgeon, to resolve the medical conflict regarding the extent of any residuals and work restrictions from
the accepted injuries. In a November 22, 2003 report, Dr. Clark opined that appellant’s objective findings supported
chronic pain secondary to her work injures. He opined that her 2007 and 2009 work injuries caused her ankle
pathology and she was permanently restricted from using stairs or squatting.

2

Medical Association, Guides to the Evaluation of Permanent Impairment4 (A.M.A., Guides), the
medical adviser opined that appellant had no impairment of the right leg.
Appellant submitted a March 3, 2011 report from Dr. Kirkhorn, who opined that pursuant
to Chapter 16 of the sixth edition of the A.M.A., Guides appellant had seven percent right lower
extremity impairment. In a permanent impairment worksheet, he diagnosed chronic ankle pain
and ankle instability. He noted under Table 16-2, Foot and Ankle Regional Grid, arthritis of the
ankle, appellant was a class 1. Applying grade modifiers, Dr. Kirkhorn found a Functional
History (GMFH) grade modifier of 2, a Physical Examination (GMPE) grade modifier of 2,
Clinical Studies (GMCS) grade modifier of 0 and an American Association of Orthopedic
Surgeons (AAOS) inventory score of two. He used the net adjustment formula to find a net
adjustment of two, which yielded a grade E impairment of seven percent leg impairment.
In an April 2, 2011 report, an OWCP medical adviser noted that Dr. Kirkhorn rated
appellant based on ankle osteoarthritis which was not an accepted condition. The medical
adviser opined that appellant had no impairment of the right leg under the A.M.A., Guides.
Appellant submitted an August 16, 2011 report from Dr. Kirkhorn, who opined that
appellant had post-traumatic arthrosis from her work injury. Dr. Kirkhorn diagnosed chronic
ankle pain, post-traumatic arthrosis, complex regional pain syndrome symptoms, gait disorder
and weakness of the right ankle. He opined that appellant had work-related synovitis.
Dr. Kirkhorn calculated a score of -10 in the lower limb questionnaire, for a grade 3 modifier.
Pursuant to Table 16-20, page 549 of the A.M.A., Guides, appellant had two percent leg
impairment for inversion and two percent impairment for eversion. Under Table 16-22, he had
seven percent leg impairment for plantar flexion and for extension for a total of 18 percent
impairment for active range of motion. Dr. Kirkhorn then noted appellant’s rating under Table
16-2, page 501 for a strain with motion deficits. He advised that the adjustment formula yielded
a -1 or grade B impairment consistent with four percent leg impairment. Dr. Kirkhorn noted that
appellant had four percent impairment of the lower extremity or two percent whole person
impairment using the diagnosis-based estimate. Using the range of motion figures appellant had
18 percent leg impairment which correlated to seven percent whole person impairment. In a
September 22, 2011 report, Dr. Kirkhorn noted that appellant had some, but not all, elements of
complex regional pain syndrome. He stated that he rated appellant based on range of motion and
the grid method.
In an October 23, 2011 report, an OWCP medical adviser reviewed Dr. Kirkhorn’s
reports. He noted that Dr. Kirkhorn did not report on x-ray findings that would support posttraumatic degenerative changes. The medical adviser further advised that, although Dr. Kirkhorn
reported decrease range of motion of the right ankle, the second opinion physician found full
range of motion of the right ankle. He determined that without x-ray evidence of arthrosis and
with full range of motion of the ankle, he could not support the diagnoses of post-traumatic
arthrosis. The medical adviser opined that appellant had no permanent impairment of the lower
extremity.

4

A.M.A., Guides (6th ed. 2009).

3

A December 9, 2011 x-ray of the right ankle revealed spurring of the inferior calcaneal
tuberosity with no evidence of acute or chronic bone, joint or soft tissue pathology.
OWCP referred appellant’s case record to an OWCP medical adviser. In a January 15,
2012 report, the medical adviser noted that Dr. Kirkhorn reported right ankle arthrosis despite a
second opinion physician showing excellent range of motion. He reviewed the December 9,
2011 x-ray report which was essentially normal and opined that there was no evidence to support
ankle arthrosis. The medical adviser opined that appellant sustained a zero percent impairment
of the right lower extremity.
In a decision dated April 20, 2012, OWCP denied appellant’s claim for a schedule award.
On April 25, 2012 appellant requested a review of the written record. She submitted a
May 4, 2012 report from Dr. Kirkhorn who noted that appellant presented limping with, pain in
the dorsum of the foot, swelling, coolness of the right foot with paresthesias into the toes.
Dr. Kirkhorn diagnosed persistent ankle pain and right calf atrophy secondary to ankle pain. He
noted findings of moderate antalgic gait, moderately tender over the dorsum of the ankle and
incisions, no edema of the ankle, normal color and temperature, no instability, intact sensation
with some atrophy on the right calf as compared to the left calf. Dorsiflexion of the right ankle
was 10 degrees and on the left 20 degrees, plantar flexion was 10 degrees on the right and 40
degrees on the left, inversion was 15 degrees on the right and 40 degrees on the left and eversion
was 10 degrees on the left and 30 degrees on the right. Dr. Kirkhorn noted that appellant’s
AAOS questionnaire score was -13.25 which indicates moderate disability. He noted that,
pursuant to Table 16-2, page 501 of the A.M.A., Guides, under strain, chronic tendinitis,
appellant was Class 1, mild motion deficit, for a default impairment of five percent.
Dr. Kirkhorn noted a grade 2 modifier for functional history, a grade 2 modifier for observed and
palpatory findings under Table 16-7, page 517 and a grade zero for clinical studies. He opined
that using the net adjustment formula appellant was a grade E for strain, tendinitis under mild
motion deficits for seven percent impairment of the lower extremity.
In a decision dated August 6, 2012, an OWCP hearing representative affirmed the
decision dated April 20, 2012.
Appellant appealed his case to the Board. In an April 12, 2013 order, the Board
remanded the case to OWCP. The Board found that OWCP, in its August 6, 2012 decision,
failed to consider the May 4, 2012 report from Dr. Kirkhorn that was received by OWCP on
May 14, 2012. The Board instructed OWCP to consider all the evidence submitted at the time of
the August 6, 2012 decision and issue an appropriate decision.5
Appellant submitted a December 31, 2012 CT of the right ankle which revealed no
significant osteoarthritis involving the ankle joint or subtalar joint, an age commensurate
degeneration of the first metatarsophalangeal joint. A February 5, 2013 electromyogram (EMG)
revealed right superficial peroneal sensory neuropathy and no evidence of right lumbosacral
radiculopathy.
5

Docket No. 13-134 (issued April 12, 2013).

4

OWCP referred appellant’s case record to a medical adviser. In an April 28, 2013 report,
an OWCP medical adviser reviewed Dr. Kirkhorn’s reports as well as reports from OWCP
referral physicians. He noted that based on Dr. Barron’s August 3, 2010 report appellant had full
range of motion of the right ankle without sensory deficits. Maximum medical improvement
occurred on August 3, 2010. The medical adviser noted that in accordance with Chapter 16 of
the sixth edition of the A.M.A., Guides appellant had two percent impairment of the right lower
extremity. He noted that, under Table 16-2, Foot and Ankle Regional Grid, appellant had a
class 1, full thickness articular cartilage defect of the ankle joint, which yielded a default grade C
impairment of two percent pursuant to Table 16-2, page 506 of the A.M.A., Guides. The
medical adviser applied grade modifiers, finding that the grade for functional history, pursuant to
Table 16-6, was one (for antalgic gait) for a mild problem; the grade for physical examination at
Table 16-7 was one, for a mild problem (normal range of motion with minimal palpatory
findings) and the grade for clinical studies pursuant to Table 16-8 was one (for an osteochondral
lesion debridement on MRI scan, mild pathology). The medical adviser utilized the net
adjustment formula of (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX) or (1-1) + (1-1) +
(1-1) to find a net adjustment of zero which yielded a grade C modifier or two percent
impairment of the right lower extremity. The medical adviser noted that Dr. Kirkhorn
incorrectly rated appellant for tendinitis and not objective finding of the OCD lesion which was
treated surgically.
On May 17, 2013 appellant was granted a schedule award for two percent impairment of
the right lower extremity. The period of the award was May 5 to June 14, 2013.
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing federal regulations,7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.8 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.9
For decisions issued beginning May 1, 2009, the sixth edition of the A.M.A., Guides will be
used.10
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

10

FECA Bulletin No. 09-03 (issued March 15, 2009).

5

and Health (ICF).11 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on GMFH, GMPE and GMCS.12 The net adjustment formula is (GMFH CDX) + (GMPE - CDX) + (GMCS - CDX).13 The grade modifiers are used on the net
adjustment formula described above to calculate a net adjustment. The final impairment grade is
determined by adjusting the grade up or down the default value C, by the calculated net
adjustment.14
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical consultant for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with OWCP’s medical
consultant providing rationale for the percentage of impairment specified.15
ANALYSIS
On appeal, appellant contends that he is entitled to a schedule award greater than two
percent permanent impairment of the right lower extremity. OWCP accepted appellant’s claim
for right ankle sprain. The Board finds that there is a conflict in medical opinion between
OWCP’s medical adviser and Dr. Kirkhorn, appellant’s treating physician, regarding the
impairment of the right lower extremity.
OWCP’s medical adviser who, in a report dated April 28, 2013, advised that based on the
A.M.A. Guides appellant had two percent impairment of the right lower extremity. He based his
report on the findings of Dr. Barron, the second opinion physician, who issued a report on
August 3, 2010. The medical adviser rated appellant pursuant to Table 16-2, Foot and Ankle
Regional Grid, noting that appellant had a class 1, full thickness articular cartilage defect of the
ankle joint, which yielded a default grade C impairment of two percent pursuant to Table 16-2,
page 506 of the A.M.A., Guides. He applied grade modifiers, finding that the grade for
functional history, was one for a mild problem; the grade for physical examination was one, for a
mild problem (relying on Dr. Barron’s findings of normal range of motion with minimal
palpatory findings) and the grade for clinical studies pursuant to Table 16-8 was one (for an
osteochondral lesion debridement on MRI scan, mild pathology). The medical adviser utilized
the net adjustment formula to find a net adjustment of zero which yielded a grade C modifier or
two percent impairment of the right lower extremity. He noted that Dr. Kirkhorn incorrectly
rated appellant for tendinitis and not objective finding of the OCD lesion which was treated
surgically.
11

A.M.A., Guides 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.
12

Id. at 494-531.

13

Id. at 521.

14

A.M.A., Guides 497.

15

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).

6

By contrast, in a May 4, 2012 report, Dr. Kirkhorn advised that based on the A.M.A.,
Guides appellant had seven percent impairment of the right lower extremity. He rated appellant
pursuant to Table 16-2, page 501 of the A.M.A., Guides, under ankle strain, chronic tendinitis.
Dr. Kirkhorn noted mild range of motion deficits in his physical examination on May 4, 2012
contrary to Dr. Barron’s report of August 3, 2010 which found normal range of motion of the
right ankle. He noted range of motion for dorsiflexion of the right ankle was 10 degrees and on
the left 20 degrees, plantar flexion was 10 degrees on the right and 40 degrees on the left,
inversion was 15 degrees on the right and 40 degrees on the left and eversion was 10 degrees on
the left and 30 degrees on the right. Dr. Kirkhorn noted appellant’s AAOS questionnaire score
was -13.25 which indicates moderate disability. He noted that, pursuant to Table 16-2, page 501
of the A.M.A., Guides, under strain, chronic tendinitis, appellant was class 1, mild motion
deficit, for a default impairment of five percent. Dr. Kirkhorn noted a grade 2 modifier for
functional history, a grade 2 modifier for physical examination with observed and palpatory
findings under Table 16-7, page 517 and a grade zero for clinical studies. He opined that using
the net adjustment formula appellant was a grade E for strain, tendinitis under mild motion
deficits for seven percent impairment of the lower extremity. Dr. Kirkhorn supported an
increased impairment rating of the right lower extremity, noting the basis of his rating under the
A.M.A., Guides, while OWCP’s medical adviser opined that appellant sustained no more than
two percent permanent impairment of the right lower extremity pursuant to the A.M.A., Guides.
Each physician used the A.M.A., Guides to come to differing calculations regarding appellant’s
permanent impairment of the right lower extremity.
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”16 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.17 The Board finds that OWCP should have referred appellant to an impartial medical
specialist to resolve the medical conflict regarding the extent of permanent impairment arising
from appellants accepted employment injury.
Therefore, in order to resolve the conflict in the medical opinions as to permanent
impairment, the case will be remanded to OWCP for referral of the case record, including a
statement of accepted facts, and, if necessary, appellant, to an impartial medical specialist for a
determination regarding the extent of appellant’s right lower extremity impairment as determined
in accordance with the relevant standards of the A.M.A., Guides.18 After such further
development as OWCP deems necessary, an appropriate decision should be issued regarding the
extent of appellant’s right lower extremity impairment.

16

5 U.S.C. § 8123(a).

17

William C. Bush, 40 ECAB 1064 (1989).

18

See Harold Travis, 30 ECAB 1071, 1078-79 (1979).

7

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 17, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
development in accordance with this decision.
Issued: March 13, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

